Exhibit 10.1

 

Execution Version

 

INTREPID POTASH, INC.

 

SECOND AMENDMENT AND SIXTH WAIVER TO

NOTE PURCHASE AGREEMENT

 

$60,000,000 3.23% Senior Notes, Series A, due April 16, 2020

$45,000,000 4.13% Senior Notes, Series B, due April 14, 2023

$45,000,000 4.28% Senior Notes, Series C, due April 16, 2025

 

Dated as of September 30, 2016

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of August 28, 2012
among Intrepid Potash, Inc. (the “Company”) and the Purchasers listed in
Schedule A attached thereto, as amended by that certain First Amendment to Note
Purchase Agreement dated as of January 15, 2016 (as so amended, the “Existing
Note Purchase Agreement”), pursuant to which the Company issued (i) $60,000,000
aggregate principal amount of its 3.23% Senior Notes, Series A, due April 16,
2020 (as in effect prior to giving effect to the Amendments (as defined below),
the “Existing Series A Notes”, and as amended by this Amendment and Waiver
Agreement (as defined below) and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Series A Notes”);
(ii) $45,000,000 aggregate principal amount of its 4.13% Senior Notes, Series B,
due April 14, 2023 (as in effect prior to giving effect to the Amendments, the
“Existing Series B Notes”, and as amended by this Amendment and Waiver Agreement
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Series B Notes”); and (iii) $45,000,000 aggregate principal
amount of its 4.28% Senior Notes, Series C, due April 16, 2025 (as in effect
prior to giving effect to the Amendments, the “Existing Series C Notes”, and as
amended by this Amendment and Waiver Agreement and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Series C
Notes”) (the Existing Series A Notes, the Existing Series B Notes and the
Existing Series C Notes, collectively, the “Existing Notes”; the Series A Notes,
the Series B Notes and the Series C Notes, collectively, the “Notes”).  You are
referred to herein individually as a “Holder” and collectively as the
“Holders.”  The Existing Note Purchase Agreement, as modified by this Second
Amendment and Sixth Waiver to Note Purchase Agreement (this “Amendment and
Waiver Agreement”) and as may be further amended, restated, supplemented or
otherwise modified from time to time, is referred to herein as the “Note
Purchase Agreement”.  Capitalized terms used and not otherwise defined herein
have the meanings ascribed to them in the Note Purchase Agreement.

 

1

--------------------------------------------------------------------------------


 

Pursuant to the Waiver to Note Purchase Agreement dated as of March 23, 2016 by
and among the Company and the Holders, each of the Holders waived compliance by
the Company with Sections 10.1 and 10.2 of the Note Purchase Agreement for the
fiscal quarter ended March 31, 2016 until May 13, 2016.

 

Pursuant to the Second Waiver to Note Purchase Agreement dated as of May 6, 2016
by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until June 30, 2016.

 

Pursuant to the Third Waiver to Note Purchase Agreement dated as of June 30,
2016 by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until July 15, 2016.

 

Pursuant to the Fourth Waiver to Note Purchase Agreement dated as of July 15,
2016 by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until July 29, 2016.

 

Pursuant to the Fifth Waiver to Note Purchase Agreement dated as of July 29,
2016 by and among the Company and the Holders (the “Fifth Waiver”), each of the
Holders again waived compliance by the Company with Sections 10.1 and 10.2 of
the Note Purchase Agreement for the fiscal quarter ended March 31, 2016, and
waived compliance by the Company with such Sections for the fiscal quarter ended
June 30, 2016, in each case, until September 30, 2016.

 

The Company has further requested that (i) compliance by the Company with
Sections 10.1 and 10.2 of the Note Purchase Agreement for each of the fiscal
quarters ended March 31, 2016 and June 30, 2016 (collectively, the “Specified
Quarters”) be waived from September 30, 2016 until October 31, 2016 (the “Waiver
Expiration Date”) and (ii) the Holders agree to certain amendments to the
Existing Note Purchase Agreement.  The undersigned Holders have agreed to such
waivers and amendments on the terms and conditions set forth herein.

 

But for the Waivers (as defined below) provided herein, Events of Default would
exist under Section 11(c) of the Note Purchase Agreement as of March 31, 2016
and thereafter as a result of the Company’s failure to comply with Sections 10.1
and 10.2 of the Note Purchase Agreement for the Specified Quarters.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1.                                      WAIVERS

 

Effective as of the Waiver Effective Date (as defined below), the undersigned
Holders agree to waive, until the Waiver Expiration Date, the requirement that
the Company

 

2

--------------------------------------------------------------------------------


 

comply with Sections 10.1 and 10.2 of the Note Purchase Agreement for each of
the Specified Quarters (collectively, the “Waivers”), and agree that any failure
by the Company to comply with such Sections 10.1 and/or 10.2 for the Specified
Quarters shall not constitute a Default or an Event of Default until the Waiver
Expiration Date.  Unless a further waiver is provided by the Holders pursuant to
the Note Purchase Agreement, an immediate Event of Default shall occur under
Section 11(c) of the Note Purchase Agreement on the Waiver Expiration Date,
effective as of March 31, 2016.

 

The Waivers are limited to their terms and do not constitute a waiver of any
other term, condition, representation, covenant or undertaking under the Note
Purchase Agreement or any of the other agreements, documents, or instruments
executed and delivered in connection therewith.  Without limiting the foregoing,
the Waivers do not and shall not apply to any other Default or Event of Default
that may currently be outstanding, and shall not apply to any future Default or
Event of Default (other than a Default or Event of Default under
Section 11(c) of the Note Purchase Agreement occurring during the period from
the Effective Date to the Waiver Expiration Date and arising solely from the
Company’s failure to comply with Sections 10.1 and/or 10.2 of the Note Purchase
Agreement for either of the Specified Quarters).  The Company, on its behalf and
on behalf of its Subsidiaries and Affiliates, agrees that the Waivers do not
constitute or represent any agreement or commitment by any Holder to provide any
other modifications to the Note Purchase Agreement or any of the other
agreements, documents, or instruments executed and delivered in connection
therewith, or establish any course of dealing by any Holder.  Except as
expressly provided in the Waivers, (a) the Waivers do not and shall not
constitute a waiver, release or limitation upon the exercise by any Holder of
any of its rights, legal or equitable, hereunder or under the Note Purchase
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith and (b) each Holder reserves any and all
rights and remedies which it has had, has or may have under the Note Purchase
Agreement and the other agreements, documents, or instruments executed and
delivered in connection therewith.

 

2.                                      AMENDMENTS TO EXISTING NOTE PURCHASE
AGREEMENT

 

Effective as of the date hereof, the Existing Note Purchase Agreement is hereby
amended as set forth below in this Section 2 (such amendments, collectively, the
“NPA Amendments”).

 

2.1                               Section 8.1 of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“8.1                         Required Prepayments; Maturity.

 

On October 3, 2016, the Company will prepay a portion of the outstanding
principal amount of each Note equal to the Sixth Waiver Prepayment Amount with
respect to such Note, plus the Sixth Waiver Prepayment Premium with respect to
such Note, together with interest accrued on such principal amount being prepaid
to the date of prepayment (the “Sixth Waiver Prepayment”).”

 

3

--------------------------------------------------------------------------------


 

2.2                               Section 8.3 of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“8.3                         Mandatory Offer to Prepay Upon Change of Control.

 

(a)                                 Notice of Change of Control or Control Event
— The Company will, within five Business Days after any Responsible Officer has
knowledge of the occurrence of any Change of Control or Control Event, give
notice of such Change of Control or Control Event to each holder of Notes;
provided that, notwithstanding anything to the contrary in this Section 8.3, the
Company shall not be required to give any notice of any Control Event unless and
until it provides notice of such Control Event to the public (and public notice
of such Control Event by filing of a Current Report on Form 8-K shall be deemed
to constitute notice of such Control Event hereunder).  If a Change of Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in paragraph (b) of this Section 8.3 and shall be accompanied by
the certificate described in paragraph (e) of this Section 8.3.

 

(b)                                 Offer to Prepay Notes — The offer to prepay
Notes contemplated by paragraph (a) of this Section 8.3 shall be an offer to
prepay, in accordance with and subject to this Section 8.3, all, but not less
than all, of the Notes held by each holder (in this case only, “holder” in
respect of any Note registered in the name of a nominee for a disclosed
beneficial owner shall mean such beneficial owner) on a date specified in such
offer (the “Proposed Prepayment Date”).  Such Proposed Prepayment Date shall be
not less than 30 days and not more than 60 days after the date of such offer.

 

(c)                                  Acceptance; Rejection — A holder of Notes
may accept or reject the offer to prepay made pursuant to this Section 8.3 by
causing a notice of such acceptance or rejection to be delivered to the Company
on or before the date specified in the certificate described in paragraph (e) of
this Section 8.3.  A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.3, or to accept an offer as to all of the
Notes held by the holder, within such time period shall be deemed to constitute
acceptance of such offer by such holder.

 

(d)                                 Prepayment — Prepayment of the Notes to be
prepaid pursuant to this Section 8.3 shall be at 100% of the outstanding
principal amount of such Notes, together with interest on such Notes accrued and
unpaid to the date of prepayment, plus the Make-Whole Amount determined for such
date of prepayment with respect to such principal amount.  The prepayment shall
be made on the Proposed Prepayment Date.

 

(e)                                  Officer’s Certificate — Each offer to
prepay the Notes pursuant to this Section 8.3 shall be accompanied by a
certificate, executed by a Senior Financial Officer of the Company and dated the
date of such offer, specifying: (i) the Proposed Prepayment Date, (ii) that such
offer is made pursuant to this

 

4

--------------------------------------------------------------------------------


 

Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) the estimated Make-Whole Amount that would
be due on each Note offered to be prepaid (calculated as if the date of such
offer were the date of the prepayment) and the details of such calculation,
(vi) that the conditions of this Section 8.3 have been fulfilled, (vii) in
reasonable detail, the nature and date or proposed date of the Change of Control
and (viii) the date by which any holder of a Note that wishes to reject such
offer must deliver notice thereof to the Company, which date shall not be
earlier than seven Business Days prior to the Proposed Prepayment Date.

 

(f)                                   Make-Whole Amount Certificate — Two
Business Days prior to the Proposed Prepayment Date, the Company will deliver to
each holder of Notes (other than any holder who rejected the offer) a
certificate, executed by a Senior Financial Officer of the Company, specifying
the calculation of the Make-Whole Amount to be paid in respect of each Note as
of the Proposed Prepayment Date.  In the event the Company incorrectly
calculates the Make-Whole Amount payable with respect to any Note, the holder of
such Note will not be bound by such incorrect calculation, but instead will be
entitled to receive an amount equal to the correct Make-Whole Amount, calculated
in compliance with the terms of this Agreement.”

 

2.3                               Section 8.5 of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“8.5                         Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, and, in the case of the Sixth Waiver Prepayment, the Sixth Waiver
Prepayment Premium.  From and after such date, unless the Company shall fail to
pay such principal amount when so due and payable, together with the interest
and Make-Whole Amount, if any, or Sixth Waiver Prepayment Premium, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Company and canceled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.”

 

2.4                               Section 8.7 of the Existing Note Purchase
Agreement is hereby amended by (a) amending the definitions of “Called
Principal” and “Settlement Date” to insert the phrase “or 8.3” immediately after
the phrase “Section 8.2” in each place where such phrase appears in such
definitions, and (b) amending and restating in its entirety the definition of
“Remaining Scheduled Payments” to read as follows:

 

““Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon,

 

5

--------------------------------------------------------------------------------


 

calculated by reference to the Original Coupon of such Note, that would be due
after the Settlement Date with respect to such Called Principal if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2, 8.3 or 12.1.  For purposes of this definition, “Original Coupon”
means (a) with respect to the Series A Notes, 3.23% per annum, (b) with respect
to the Series B Notes, 4.13% per annum and (c) with respect to the Series C
Notes, 4.28% per annum.”

 

2.5                               Section 10.2 of the Existing Note Purchase
Agreement is hereby amended by deleting the last two sentences thereof in their
entirety.

 

2.6                               Section 10.4 of the Existing Note Purchase
Agreement is hereby amended by (a) deleting the word “and” at the end of clause
(r)(iii) thereof, (b) replacing the phrase “clauses (a) through (r)” appearing
in clause (s) thereof with the phrase “clauses (a) through (r) and clause (t)”,
(c) replacing the period at the end of clause (s) thereof with “; and” and
(d) inserting a new clause (t) at the end thereof to read as follows:

 

“(t)                              any Lien arising from the Company’s provision
of the Cash Collateral (as defined in the Second Amendment and Sixth Waiver).”

 

2.7                               Section 10.6 of the Existing Note Purchase
Agreement is hereby amended by amending and restating the first two lines of
clause (j) thereof in their entirety to read as follows:

 

“(j)                              Dispositions made on or after the Waiver
Expiration Date that are not otherwise permitted by clauses (a) through (i) of
this Section 10.6, provided that:”

 

2.8                               Section 11(a) of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a)                           the Company defaults in the payment of any
principal or Make-Whole Amount, if any, or Sixth Waiver Prepayment Premium on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or”

 

2.9                               Section 12.3 of the Existing Note Purchase
Agreement is hereby amended by inserting the phrase “and Sixth Waiver Prepayment
Premium” immediately after the phrase “Make-Whole Amount, if any,” in each place
where such phrase appears.

 

2.10                        Each of Sections 14.1 and 14.2 of the Existing Note
Purchase Agreement is hereby amended by inserting the phrase “Sixth Waiver
Prepayment Premium” immediately after the phrase “Make-Whole Amount, if any,” in
each place where such phrase appears.

 

6

--------------------------------------------------------------------------------


 

2.11                        Section 17.1 of the Existing Note Purchase Agreement
is hereby amended by amending and restating clause (b)(i) thereof in its
entirety to read as follows:

 

“(i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (including interest accruing at the Incremental Interest Rate), or of
the Make-Whole Amount or any Required Prepayment Premium on, the Notes,”

 

2.12                        Section 22.2 of the Existing Note Purchase Agreement
is hereby amended by inserting the phrase “, Sixth Waiver Prepayment Premium”
immediately after the phrase “Make-Whole Amount” appearing therein.

 

2.13                        Schedule B of the Existing Note Purchase Agreement
is hereby amended by inserting the following new defined terms in their proper
alphabetical order:

 

““Incremental Interest Rate” means

 

(a)                                 for any day occurring on or after April 16,
2016 and before July 29, 2016, 2.25% per annum,

 

(b)                                 for any day occurring on or after July 29,
2016 and before the Waiver Expiration Date, 3.50% per annum, and

 

(c)                                  for any day occurring on or after the
Waiver Expiration Date, the sum of (x) 2.00% per annum plus (y) if the Leverage
Ratio exceeds 2.25 to 1.00 as of the last day of the fiscal quarter of the
Company ended immediately prior to the most recently ended fiscal quarter, 0.25%
per annum.”

 

““Required Prepayment Premium” means the Sixth Waiver Prepayment Premium.”

 

““Second Amendment and Sixth Waiver” means that certain Second Amendment and
Sixth Waiver to Note Purchase Agreement, dated as of September 30, 2016, among
the Company and the holders of the Notes.”

 

““Sixth Waiver Prepayment” is defined in Section 8.1.”

 

““Sixth Waiver Prepayment Amount” means, with respect to any Note, the “Sixth
Waiver Prepayment Amount” set forth for such Note in Schedule I to the Second
Amendment and Sixth Waiver, such that the sum of the Sixth Waiver Prepayment
Amounts for all Notes is $15,000,000.”

 

““Sixth Waiver Prepayment Premium” means, with respect to any Note, the “Sixth
Waiver Prepayment Premium” set forth for such Note in Schedule I to the Second
Amendment and Sixth Waiver, such that the aggregate amount of the Sixth Waiver
Prepayment Premium for all Notes is $806,000.”

 

7

--------------------------------------------------------------------------------


 

““Waiver Expiration Date” means the later of (i) October 31, 2016 and (ii) the
last day of any period ending after October 31, 2016 with respect to which the
holders of the Notes waive compliance by the Company with Sections 10.1 and 10.2
for the fiscal quarters ended March 31, 2016 and June 30, 2016 (or any Default
or Event of Default arising as a result of failure to comply therewith).”

 

2.14                        Schedule B of the Existing Note Purchase Agreement
is hereby amended by amending and restating the following defined terms to read
as follows:

 

““Default Rate” means, for each series of Notes, that rate of interest per annum
that is the greater of (i) 2% above the then-effective rate of interest of the
Notes of such series (such effective rate of interest to include the Incremental
Interest Rate) or (ii) 2% over the rate of interest publicly announced by U.S.
Bank National Association in New York City as its “base” or “prime” rate.”

 

2.15                        Schedule B of the Existing Note Purchase Agreement
is hereby amended by deleting the defined term “Incremental Interest” in its
entirety.

 

2.16                        Exhibit 1.1(a) to the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as set forth in
Schedule II attached hereto.

 

2.17                        Exhibit 1.1(b) to the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as set forth in
Schedule III attached hereto.

 

2.18                        Exhibit 1.1(c) to the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as set forth in
Schedule IV attached hereto.

 

3.                                      AMENDMENTS TO NOTES

 

3.1                               Effective as of the date hereof:

 

(a)                                 each of the Existing Series A Notes
outstanding on the date hereof is hereby, without any further action required on
the part of any Person, automatically amended to conform to and have the terms
provided in Schedule II attached hereto (the “Amended Form of Series A Note”),
except that the registration number, principal amount, payee and date of
issuance of each such Existing Series A Note shall remain unchanged;

 

(b)                                 each of the Existing Series B Notes
outstanding on the date hereof is hereby, without any further action required on
the part of any Person, automatically amended to conform to and have the terms
provided in Schedule III attached hereto (the “Amended Form of Series B Note”),
except that the registration number, principal amount, payee and date of
issuance of each such Existing Series B Note shall remain unchanged; and

 

(c)                                  each of the Existing Series C Notes
outstanding on the date hereof is hereby, without any further action required on
the part of any Person, automatically amended to conform to and have the terms
provided in Schedule IV attached hereto (the

 

8

--------------------------------------------------------------------------------


 

“Amended Form of Series C Note”), except that the registration number, principal
amount, payee and date of issuance of each such Existing Series C Note shall
remain unchanged.

 

3.2                               Any Series A Note, Series B Note or Series C
Note issued after the date hereof shall be in the form of the Amended Form of
Series A Note, Amended Form of Series B Note or Amended Form of Series C Note,
respectively.  The Company agrees, upon the request of any holder of a Note, to
promptly deliver a replacement Note of the same series in the form specified for
such series in the foregoing sentence in exchange for such Existing Note held by
such holder.

 

3.3                               The NPA Amendments and the amendments to the
Existing Notes set forth in this Section 3 are referred to herein, collectively,
as the “Amendments”.

 

4.                                      REPRESENTATIONS AND WARRANTIES

 

4.1                               No Default or Event of Default.  No event has
occurred and no condition exists that, as of the date hereof or as of the Waiver
Effective Date (after giving effect to the Waivers), would constitute a Default
or Event of Default.

 

4.2                               Authorization, etc.  The execution, delivery
and performance by the Company of this Amendment and Waiver Agreement has been
duly authorized by all necessary corporate action and does not require any
registration with, consent or approval of, notice to or action by, any Person
(including any Governmental Authority) in order to be effective and
enforceable.  The Note Purchase Agreement, this Amendment and Waiver Agreement
and the Notes each constitute the legal, valid, and binding obligations of the
Company, enforceable in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.3                               Compliance with Laws, Other Instruments, etc. 
The execution, delivery and performance by the Company of this Amendment and
Waiver Agreement will not (a) contravene, result in any breach of, or constitute
a default under, or result in the creation of any Lien in respect of any
property of the Company or any Subsidiary under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, corporate charter or by-laws, or
any other Material agreement, lease, or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

 

4.4                               Disclosure.  This Amendment and Waiver
Agreement and the documents, certificates or other writings delivered to the
Holders by or on behalf of the Company in connection herewith, taken as a whole,
do not contain any untrue statement of a material fact or

 

9

--------------------------------------------------------------------------------


 

omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.  There is
no fact known to the Company that would reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Holders by or on
behalf of the Company.

 

4.5                               Credit Agreement; Letter of Credit.

 

(a)                                 No principal or interest is outstanding in
respect of Loans (as defined in the Credit Agreement) under the Credit
Agreement.

 

(b)                                 As of the date hereof, the aggregate amount
of all LC Obligations (as defined in the Credit Agreement) is $500,000.

 

(c)                                  As of the Waiver Effective Date (after the
satisfaction of the condition precedent set forth in Section 5.2 hereof), (i) no
LC Obligations (as defined in the Credit Agreement) are outstanding under the
Credit Agreement and (ii) the Company and its Subsidiaries have no indebtedness
or obligations owing to U.S. Bank National Association, in the case of each of
clauses (i) and (ii), other than in respect of a letter of credit issued by U.S.
Bank National Association in the face amount of $500,000 for which the Company
has provided cash collateral in an aggregate amount not exceeding $550,000 (such
letter of credit, the “Letter of Credit”, and such cash collateral, the “Cash
Collateral”).

 

5.                                      WAIVER EFFECTIVE DATE

 

The Waivers shall become effective as of the date on which each of the following
conditions precedent has been satisfied in full (the “Waiver Effective Date”):

 

5.1                               Execution and Delivery of Amendment and Waiver
Agreement.  The Holders shall have executed and delivered this Amendment and
Waiver Agreement and the Holders shall have received a counterpart of this
Amendment and Waiver Agreement duly executed and delivered by the Company.

 

5.2                               Credit Agreement.  The indebtedness and
obligations of the Company and its Subsidiaries under and in respect of the
Credit Agreement, other than in respect of the Letter of Credit, shall have been
repaid and discharged in full and the Liens (if any) securing such indebtedness
and obligations shall have been released, and the Holders shall have received a
copy of the payoff letter executed in connection therewith.

 

5.3                               Confirmation of Subsidiary Guaranty.  The
Holders shall have received a counterpart of the Consent and Reaffirmation
attached hereto as Annex A duly executed and delivered by each Subsidiary
Guarantor.

 

5.4                               Representations and Warranties True.  The
representations and warranties set forth in Section 4 hereof shall be true and
correct on such date in all respects.

 

10

--------------------------------------------------------------------------------


 

5.5                               Fees and Expenses.  The Company shall have
paid all reasonable fees, expenses and costs of (a) the Holders’ special
counsel, Morgan, Lewis & Bockius LLP, (b) the Holders’ special local Utah
counsel, Dorsey & Whitney LLP, (c) the Holders’ special local New Mexico
counsel, Hinkle Shanor LLP, and (d) the Holders’ special local Missouri counsel,
Polsinelli PC, in each case incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment and Waiver Agreement and
any other documents related hereto (including, without limitation, the fees and
expenses of a financial advisor to the Holders) to the extent invoiced.

 

6.                                      MISCELLANEOUS

 

6.1                               Fifth Waiver Expiration Date.  The Company and
each Holder acknowledge and agree that the Expiration Date (as defined in the
Fifth Waiver) has occurred as of September 30, 2016.

 

6.2                               Optional Prepayments During Waiver Period. 
The Company hereby agrees that, notwithstanding the provisions of Sections 8.2
and 8.4 of the Note Purchase Agreement, during the period from the date hereof
through and including the Waiver Expiration Date, the Company will not provide
any notice of prepayment under Section 8.2 of the Note Purchase Agreement, or
make any prepayment pursuant to such Section 8.2, in each case unless such
prepayment is allocated among all of the Notes at the time outstanding (without
regard to series) in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.  Any
failure by the Company to comply with the foregoing undertaking shall constitute
an immediate Event of Default under Section 11(c) of the Note Purchase
Agreement.

 

6.3                               Financial Advisor.  The Company hereby agrees,
on behalf of itself and its Subsidiaries, that, notwithstanding
Section 7.4(a) of the Note Purchase Agreement, any financial advisor engaged by
or on behalf of the Holders may, from and after the date hereof until the Waiver
Expiration Date, upon reasonable prior notice to the Company, visit the offices
and properties of the Company and its Subsidiaries and discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s and
its Subsidiaries’ officers and the independent public accountants of the Company
and its Subsidiaries, all at such reasonable times and as often as may be
reasonably requested in writing.

 

6.4                               Ratification.  Subject to the Amendments and
the Waivers, the Note Purchase Agreement, the Notes and each of the other
agreements, documents, and instruments executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified,
approved and confirmed in all respects as of the date hereof.

 

6.5                               Reference to and Effect on the Note Purchase
Agreement.  On and after the date hereof, each reference in the Note Purchase
Agreement and in other documents describing or referencing the Note Purchase
Agreement to the “Agreement,” “Note Purchase Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import referring to the Note Purchase Agreement shall
mean and be a reference to the Note Purchase Agreement as amended hereby.

 

11

--------------------------------------------------------------------------------


 

6.6                               Binding Effect.  This Amendment and Waiver
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

6.7                               Governing Law.  This Amendment and Waiver
Agreement shall be construed and enforced in accordance with, and the rights of
the parties hereto shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

 

6.8                               Counterparts.  This Amendment and Waiver
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original, but altogether only one instrument. 
Delivery of an executed signature page by facsimile or e-mail transmission shall
be effective as delivery of a manually signed counterpart of this Amendment and
Waiver Agreement.

 

6.9                               Release.  In further consideration of the
execution by the Holders of this Amendment and Waiver Agreement, the Company, on
behalf of itself and each of its Subsidiaries and Affiliates, and all of the
successors and assigns of each of the foregoing (collectively, the “Releasors”),
hereby completely, voluntarily, knowingly, and unconditionally releases and
forever discharges each of the Holders and each of their respective advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective successors and assigns (collectively, the “Releasees”), from any and
all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising at law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurring on or prior to the date hereof, in any way concerning, relating
to, or arising from (a) any of the Releasors, (b) the Note Purchase Agreement,
the Notes, the Subsidiary Guaranty or any of the other agreements, documents, or
instruments executed and delivered in connection therewith, or any of the
obligations thereunder, (c) the financial condition, business operations,
business plans, prospects or creditworthiness of the Company, and/or (d) the
negotiation, documentation and execution of this Amendment and Waiver Agreement
and any documents relating hereto.  The Company, on behalf of itself and the
other Releasors, hereby acknowledges that they collectively have been advised by
legal counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holders have caused this Amendment and
Waiver Agreement to be executed and delivered by their respective officer or
officers thereunto duly authorized.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

 

 

OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Ji Min Shin

 

 

Name:

Ji Min Shin

 

 

Title:

Director

 

 

 

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF

 

AMERICA

 

 

 

 

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

 

 

 

 

 

By:

/s/ Justin A. Barr

 

Name:

Justin A. Barr

 

Title:

Lead Special Assets Officer

 

 

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

 

 

 

 

 

By:

/s/ Christopher Reynolds

 

Name:

Christopher Reynolds

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

 

 

 

 

 

By:

/s/ Isaac E. Bennett

 

Name:

Isaac E. Bennett

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

 

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

 

Name:

Jeff Pavlik

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

 

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

 

Name:

Corey J. Waldinger

 

 

Title:

Vice President, Capital Markets Group

 

 

 

--------------------------------------------------------------------------------


 

FARM CREDIT SERVICES OF AMERICA, PCA

 

 

 

 

 

 

 

 

By:

/s/ Gary Mazour

 

 

Name:

Gary Mazour

 

 

Title:

Vice President — Capital Markets

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Second Amendment and Sixth Waiver to Note Purchase Agreement (the “Amendment and
Waiver Agreement”) dated as of September 30, 2016, among Intrepid Potash, Inc.
(the “Company”) and certain of the Holders party to the Note Purchase Agreement,
dated as of August 28, 2012, as amended by that certain First Amendment to Note
Purchase Agreement dated as of January 15, 2016 (as amended by the Amendment and
Waiver Agreement and as further amended, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”).  Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Note Purchase Agreement.  Without in any way establishing a
course of dealing by the Holders, each of the undersigned consents to the
Amendment and Waiver Agreement and reaffirms the terms and conditions of the
Subsidiary Guaranty executed by it in connection with the Note Purchase
Agreement and acknowledges and agrees that such Subsidiary Guaranty remains and
shall remain in full force and effect and hereby reaffirms, ratifies and
confirms (a) in all respects each and every obligation and covenant made by it
in such Subsidiary Guaranty and (b) that such Subsidiary Guaranty remains the
legal, valid and binding obligation of such Subsidiary Guarantor enforceable
against such Subsidiary Guarantor in accordance with its terms.  All references
to the Note Purchase Agreement contained in such Subsidiary Guaranty shall be a
reference to the Note Purchase Agreement as modified by the Amendment and Waiver
Agreement and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified.

 

Dated: September 30, 2016

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Holder

 

Aggregate
Principal
Amount of
Series A Notes
Outstanding

 

Aggregate
Principal
Amount of
Series B Notes
Outstanding

 

Aggregate
Principal
Amount of
Series C Notes
Outstanding

 

Sixth Waiver Prepayment
Amount

 

Sixth Waiver Prepayment
Premium

Teachers Insurance and Annuity Association of America

 

$0

 

$0

 

$37,500,000

 

Series C (CR-1): $3,750,000

 

Series C (CR-1): $298,082

The Guardian Life Insurance Company of America

 

$0

 

BR-2: $17,500,000 BR-5: $6,000,000

 

$7,500,000

 

Series B (BR-2): $1,750,000 Series B (BR-5): $600,000 Series C (CR-2): $750,000

 

Series B (BR-2): $109,019 Series B (BR-5): $37,378 Series C (CR-2): $59,616

CoBank, ACB

 

$25,000,000

 

$0

 

$0

 

Series A (AR-1): $2,500,000

 

Series A (AR-1): $69,986

AgFirst Farm Credit Bank

 

$15,000,000

 

$0

 

$0

 

Series A (AR-2): $1,500,000

 

Series A (AR-2): $41,992

Farm Credit Bank of Texas

 

$10,000,000

 

$0

 

$0

 

Series A (AR-3): $1,000,000

 

Series A (AR-3): $27,994

GreenStone Farm Credit Services, ACA/FLCA

 

$10,000,000

 

$7,000,000

 

$0

 

Series A (AR-4): $1,000,000 Series B (BR-6): $700,000

 

Series A (AR-4): $27,994 Series B (BR-6): $43,608

1st Farm Credit Services, PCA

 

$0

 

$7,500,000

 

$0

 

Series B (BR-3): $750,000

 

Series B (BR-3): $46,723

Farm Credit Services of America, PCA

 

$0

 

$7,000,000

 

$0

 

Series B (BR-4): $700,000

 

Series B (BR-4): $43,608

Totals

 

$60,000,000

 

$45,000,000

 

$45,000,000

 

$15,000,000

 

$806,000

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

[FORM OF SERIES A SENIOR NOTE]

 

INTREPID POTASH, INC.

 

3.23% SENIOR NOTE, SERIES A
DUE APRIL 16, 2020

 

No. AR-[     ]

[Date]

$[       ]

PPN: 46121Y A*3

 

FOR VALUE RECEIVED, the undersigned, INTREPID POTASH, INC., a Delaware
corporation (the “Company”), promises to pay to [         ], or registered
assigns, the principal sum of $[              ] (or so much thereof as shall not
have been prepaid) on April 16, 2020 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate equal to the sum of 3.23% per annum plus the
Incremental Interest Rate from the date hereof, payable semiannually, on
April 16 and October 16, in each year, commencing with the October 16 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law and
subject to Section 12.5 of the Note Purchase Agreement (as defined below), on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount or Required Prepayment Premium, at a rate per annum from time to time
equal to the Default Rate.

 

Payments of principal of, interest on and any Make-Whole Amount and Required
Prepayment Premium with respect to this Note are to be made in lawful money of
the United States of America at the principal office of U.S. Bank National
Association in New York City or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 28, 2012 between the
Company and the respective purchasers named therein, as amended, restated,
supplemented or otherwise modified and in effect from time to time (the “Note
Purchase Agreement”) and is entitled to the benefits thereof.  Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representations set forth in Section 6.2 of
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

Schedule II-1

--------------------------------------------------------------------------------


 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Schedule II-2

--------------------------------------------------------------------------------


 

SCHEDULE III

 

[FORM OF SERIES B SENIOR NOTE]

 

INTREPID POTASH, INC.

 

4.13% SENIOR NOTE, SERIES B
DUE APRIL 14, 2023

 

No. BR-[     ]

[Date]

$[       ]

PPN: 46121Y A@1

 

FOR VALUE RECEIVED, the undersigned, INTREPID POTASH, INC., a Delaware
corporation (the “Company”), promises to pay to [         ], or registered
assigns, the principal sum of $[              ] (or so much thereof as shall not
have been prepaid) on April 14, 2023 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate equal to the sum of 4.13% per annum plus the
Incremental Interest Rate from the date hereof, payable semiannually, on
April 16 and October 16, in each year, commencing with the October 16 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law and
subject to Section 12.5 of the Note Purchase Agreement (as defined below), on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount or Required Prepayment Premium, at a rate per annum from time to time
equal to the Default Rate.

 

Payments of principal of, interest on and any Make-Whole Amount and Required
Prepayment Premium with respect to this Note are to be made in lawful money of
the United States of America at the principal office of U.S. Bank National
Association in New York City or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 28, 2012 between the
Company and the respective purchasers named therein, as amended, restated,
supplemented or otherwise modified and in effect from time to time (the “Note
Purchase Agreement”) and is entitled to the benefits thereof.  Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representations set forth in Section 6.2 of
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the

 

Schedule III-1

--------------------------------------------------------------------------------


 

purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Schedule III-2

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

[FORM OF SERIES C SENIOR NOTE]

 

INTREPID POTASH, INC.

 

4.28% SENIOR NOTE, SERIES C
DUE APRIL 16, 2025

 

No. CR-[     ]

[Date]

$[       ]

PPN: 46121Y A#9

 

FOR VALUE RECEIVED, the undersigned, INTREPID POTASH, INC., a Delaware
corporation (the “Company”), promises to pay to [         ], or registered
assigns, the principal sum of $[              ] (or so much thereof as shall not
have been prepaid) on April 16, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate equal to the sum of 4.28% per annum plus the
Incremental Interest Rate from the date hereof, payable semiannually, on
April 16 and October 16, in each year, commencing with the October next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law and
subject to Section 12.5 of the Note Purchase Agreement (as defined below), on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount or Required Prepayment Premium, at a rate per annum from time to time
equal to the Default Rate.

 

Payments of principal of, interest on and any Make-Whole Amount and Required
Prepayment Premium with respect to this Note are to be made in lawful money of
the United States of America at the principal office of U.S. Bank National
Association in New York City or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 28, 2012 between the
Company and the respective purchasers named therein, as amended, restated,
supplemented or otherwise modified and in effect from time to time (the “Note
Purchase Agreement”) and is entitled to the benefits thereof.  Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representations set forth in Section 6.2 of
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the

 

Schedule IV-1

--------------------------------------------------------------------------------


 

purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Schedule IV-2

--------------------------------------------------------------------------------